COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00169-CV


IN RE FREDDIE & GLODEAN                                               RELATORS
GARDNER


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered the “Emergency Relator’s Indigent Pauper’s

Motion To Set Aside And Stay Writ Of Possession Issued Against Relator, By

County Court At Law No.2, While Perfected, Appeal No: 02-00078-CV, Is

Presently In Progress In The Court Of Appeals, Second District Of Texas,” which

we construe as a petition for writ of mandamus and a motion for emergency relief

and is of the opinion that relief should be denied. Accordingly, relators’ petition

for writ of mandamus and motion for emergency relief are denied.

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and GABRIEL, JJ.

DELIVERED: April 30, 2012

      1
       See Tex. R. App. P. 47.4, 52.8(d).